In his motion for a rehearing the appellant relies upon and reasserts the same grounds for a rehearing that he urged for a reversal of his case on original submission. We have again very carefully examined every legal proposition advanced by him, and while it appears that he made a strong showing for a change of venue, the issue was contested and we do not feel that we would be justified under the evidence as disclosed by the record in holding that the trial court abused his discretion in overruling the same.
Upon mature and careful consideration of all matters asserted by appellant, we remain of the opinion that the cause was properly disposed of on original submission. Consequently *Page 54 
we see no good reason for again entering upon an extended discussion thereof.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.